 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY Bar # 5505144
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorneys for Defendant
     JORGE ORTIZ
 7
 8                                      IN THE UNITED STATES DISTRICT COURT

 9                                     FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11    UNITED STATES OF AMERICA,                         Case No. 6:20-mj-00005

12                             Plaintiff,               STIPULATION TO CONTINUE STATUS
                                                        CONFERENCE FOR ANTICIPATED
13    vs.                                               CHANGE OF PLEA

14    JORGE ORTIZ,                                      Date: June 3, 2020
                                                        Time: 10:00 a.m.
15                            Defendant.                Judge: Hon. Jeremy D. Peterson

16
17              The parties, through their respective counsel, Susan St. Vincent, Acting Legal Officer,
18   counsel for the government, and Benjamin A. Gerson, Assistant Federal Defender, counsel for the
19   defendant, Jorge Ortiz, hereby stipulate and jointly move this Court to continue Mr. Ortiz’s status
20   conference from April 7, 2020 until June 3rd, 2020.
21              As of the instant filing the government has conveyed a settlement offer. The undersigned
22   defense counsel has discussed the settlement offer with Mr. Ortiz. Mr. Ortiz is agreeable to
23   settling the case on the proposed terms. However, Mr. Ortiz has elected not to waive his right to
24   appear in court personally for purposes of changing his plea per Rule 43 of the Federal Rules of
25   Criminal Procedure. Because a personal appearance is not possible due to the ongoing COVID-19
26   emergency, Mr. Ortiz moves the court to continue the case to allow for his personal appearance.
27   The parties anticipate a change of plea at Mr. Ortiz’s next appearance, and the government does
28   not oppose the continuance.

     ddA
       Ortiz-Stipulation to Continue                     -1-
 1                                     Respectfully submitted,

 2                                     McGREGOR SCOTT
                                       United States Attorney
 3
 4   Dated: April 3, 2020              /s/ Susan St. Vincent
                                       SUSAN ST. VINCENT
 5                                     Acting Legal Officer
                                       National Park Service
 6                                     Yosemite National Park

 7
 8   Dated: April 3, 2020              HEATHER E. WILLIAMS
                                       Federal Defender
 9
10                                     /s/ Benjamin A. Gerson
                                       BENJAMIN A. GERSON
11                                     Assistant Federal Defender
                                       Attorney for Defendant
12                                     JORGE ORTIZ

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ddA
       Ortiz-Stipulation to Continue     -2-
 1                                                  ORDER

 2              The above stipulation to continue case 6:20-mj-00005 until June 3, 2020 is hereby

 3   accepted and adopted as the order of this court.

 4
 5   IT IS SO ORDERED.

 6
 7   Dated:         April 4, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ddA
       Ortiz-Stipulation to Continue                    -3-
